DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 67 - 79 and 93 – 100 in the reply filed on April 22, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 67 – 100 are pending; claims 80 – 92 are withdrawn; claims 67 – 79 and 93 – 100 have been considered on the merits.  

Information Disclosure Statement
The information disclosure statements (IDS) submitted on June 14, September 11 and October 2, 2019; August 27, 2020; and April 22, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 67 – 79 and 93 – 100 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The analysis of whether a claims is supported by the disclosure requires a determination of whether that disclosure, when filed, contained sufficient information regarding the subject matter of the claims as to enable one skilled in the art to make and use the claimed invention.  The standards for determining whether this burden has been met, is by posing the question: is the experimentation needed to practice the invention undue or unreasonable?  While a patent need not teach what is well known in the art, it must teach one in the art how to make and/use the claimed invention without undue experimentation.  There are many factors to be considered when determining whether the disclosure satisfies the enablement requirement.  These factors include but are not limited to the breadth of the claims; the nature of the invention; the state of the prior art; the level of one of ordinary skill in the art; the level of predictability in the art; the amount of direction provided by the inventor; the existence of working examples; and the quantity of experimentation needed to make or use the invention based on the content of the disclosure.

The instant claims are drawn to preventing renal tissue injury by administering an effective amount of plasminogen to a subject.  The claims do not recite sufficient types of renal injury, effective amounts, subjects, dosages, regimens or any other active step other than administering plasminogen, such that one would know how to prevent renal tissue injury in a given subject.  The prior art recognizes a wide variety of renal tissue injury, not all of which are discussed or addressed by the instant claims or specification.  These include, but are not limited to blunt or penetrating trauma, acute kidney injury due to decreased blood flow, direct damage, or urinary tract blockage.  It is known in the art that some renal tissue injury cannot be treated by any other method than by kidney transplant (Matovinonić, 2009) or surgical interventions.  The instant specification fails to consider such renal tissue injuries and related conditions when preventing renal tissue injury.  The instant specification fails to provide any direction or examples that show prevention of renal tissue injury in any subject.  Moreover, the specification fails to provide sufficient guidance and teachings for how one can practice the claimed invention without an undue quantity of experimentation.
For these reasons, the claims are rejected.


Claims 94 – 95 and 97 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 94 – 95 and 97 are drawn to preventing and treating renal tissue injury, reciting administering proteins with “plasminogen active fragments”, “variants”, and “variant or fragments” thereof.  These claims are considered genus claims that encompass a wide array of fragments and variants.  The specification fails to set forth a representative number of examples in order to reasonably verify possession of such a potentially enormous number of molecules.
The MPEP states that written description for a genus can be achieved by a representative number of species within a broad generic.  It is unquestionable that the claims are broad generics, with respect to all variants or fragments that might result from any protein having an overlapping fragment or variant thereof.  The instant disclosure fails to identify a single variant or fragment of a single plasminogen protein.  The possible variations of molecules are limitless with potentially millions of types of variants let alone any fragment, or any of a portion thereof.  
The purpose of the written description requirement is to ensure that the invention had possession, as of the filing date of the application, of the specific subject matter later claimed by him or her.  A patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that the inventor invented the claimed invention. Thus, an applicant complies with the written description requirement "by describing the invention, with .


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 67 – 79 and 93 – 100 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claims 67 – 79 and 93 – 100 are drawn to a method for preventing and treating renal tissue injury, however are rendered vague and indefinite for reciting “has a risk of the renal tissue injury” in line 3 of claim 67.  The phrase is not adequately defined by the claim language or specification such that one would know how to identify a subject that “has a risk” of such an injury.  Since the phrase “renal tissue injury” is not in any way limited, the method includes subjects that might suffer trauma, which is not clearly defined who is included or excluded from the treating population of the instant method.  For purposes of examination, the treating population of the claims is not limited to any particular subject since any subject may have “a risk of the renal tissue injury”.
In claim 68, it is unclear if the subject must have a renal tissue injury caused by all of the listed conditions, or if they are in the alternative.  Applicant may overcome this rejection by amending the claim to recite proper Markush language OR by amending the recitation of “and” to “or” in line 4.  For purposes of examination, the injury causes are interpreted as alternatives.
In claim 69, it is unclear if the claim intends to recite a Markush group as the proper language is not recited.  Applicant may overcome this rejection by amending the claim to recite proper Markush language in line 2 by inserting “the group consisting of” after the recitation of “from”. 
In claim 73, it is unclear if the subject must have a drug induced chronic renal tissue injury caused by all of the listed drugs, or if they are in the alternative.  Applicant may overcome this rejection by amending the claim to recite proper Markush language OR by amending the 
In claim 74, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  
In claim 94, “a plasminogen active fragment” is not adequately defined by the claim language or specification.
In claim 96, the phrase “active ingredient of a natural product” is not adequately defined by the claim language or specification.
In claim 99, line 1, “the dosage” lacks sufficient antecedent basis.  To overcome this rejection, Applicant may replace “the dosage” with “administration”.
In claims 99 and 100, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  Applicant may overcome this rejection by deleting the term from the claims.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 67 – 79 and 94 – 100 are rejected under 35 U.S.C. 102a1 as being anticipated by Ny et al. (WO 2008/026999 A2, cited on IDS 06.14.2019, FPD BB).
Regarding claims 67 – 68, Ny teaches methods of administering plasminogen or its derivatives (abstract) in subjects having infection or necrotic renal tissues (preventing and/or treating subjects at risk of renal tissue injury, suspected of having renal tissue injury or suffers therefrom, caused by an infection).
Regarding claim 69 – 74, 78 – 79, while Ny does not teach the claimed causes or types of renal tissue injury, the claims are drawn to preventing the instant conditions to any subject at risk.  Thus the treating population is the same as that disclosed by Ny and would also prevent the causes in a subject at risk as claimed.
Regarding claims 75 – 77, while Ny does not teach each of the claimed functions of the plasminogen, the method steps are the same.  Therefore, the plasminogen of the prior art must also have the functions as claimed.  Further, please note that the claims are directed to prevention and do not require a subject to have any particular condition.
Regarding claims 94 – 95 and 97 Ny teaches the plasminogen may be Lys-plasminogen, Glu-plasminogen, mini-plasminogen and their variants as well as human recombinant (synthetic plasminogen) (p.12).

Regarding claims 98 – 100, the plasminogen is administered at 0.005 – 100mg, 0.05 – 50mg daily, repeated at least once (0.13).
The reference anticipates the claimed subject matter.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 67 – 79 and 93 – 100 are rejected under 35 U.S.C. 103 as being unpatentable over Ny et al. (WO 2008/026999 A2, cited on IDS 06.14.2019, FPD BB).
Regarding claims 67 – 68, Ny teaches methods of administering plasminogen or its derivatives (abstract) in subjects having infection or necrotic renal tissues (preventing and/or treating subjects at risk of renal tissue injury, suspected of having renal tissue injury or suffers therefrom, caused by an infection).
Regarding claim 69 – 74, 78 – 79, while Ny does not teach the claimed causes or types of renal tissue injury, the claims are drawn to preventing the instant conditions to any subject at risk.  Thus the treating population is the same as that disclosed by Ny and would also prevent the causes in a subject at risk as claimed.  Regarding claims 75 – 77, while Ny does not teach each of the claimed functions of the plasminogen, the method steps are the same.  Therefore, the 
Regarding claims 94 – 95 and 97 Ny teaches the plasminogen may be Lys-plasminogen, Glu-plasminogen, mini-plasminogen and their variants as well as human recombinant (synthetic plasminogen) (p.12).  Regarding claim 96, the plasminogen is administered with other drugs (p.12) such as antibiotics (anti-infectives) (p.17).  Regarding claims 98 – 100, the plasminogen is administered at 0.005 – 100mg, 0.05 – 50mg daily, repeated at least once (0.13).
Regarding claim 93, Ny does not teach the plasminogen having the claimed sequence.  However, the reference teaches the protein is modified and that variants are also administered (p.12) for treating the same conditions as claimed.  As such, it would follow that the protein would share some degree of the sequence with a plasminogen protein.  Furthermore, the protein being administered is appears sufficiently similar to that claimed by applicant such that what differences may exist do not appear patentably distinct.  Absent clear evidence that the protein of the cited prior art does not possess a critical characteristic that is possessed by the claimed plasminogen, the claims are rendered obvious.
Thus, the claims are rejected.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


1 – 6, 8 – 9, 16, 23 – 25, 27 – 28, 30 – 32 and 47 – 49 of copending application 16/062 049;
67 – 87 and 89 of copending application 16/469 960;
1, 3, 5, 15, 23, 27, 29 – 31, 49 – 50, 53 - 53 of copending application 16/470 173; and
48 – 64, 67 – 69, 71 – 74, 76 - 80 of copending application 16/470 186.

Although the claims at issue are not identical, they are not patentably distinct from each other because each of the claim sets from the copending applications are drawn to methods of treating the same conditions with plasminogen, as claimed.  The reference applications claims treating subjects having the same variety and overlap of diseases to include abnormal fat/lipid deposition, diabetes, hypertension, atherosclerosis, diseases of the liver, kidney, heart, intestines, thyroid, gallbladder; they claim the same and similar plasminogen, sequences thereof, fragments/variants thereof, as well as the various forms (i.e. glu, lys, mini, micro, delta – plasminogens); the dosages are the same, are administered at the same frequency, and to the same subjects.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUTH A DAVIS whose telephone number is (571)272-0915.  The examiner can normally be reached on Monday - Friday (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RUTH A DAVIS/Primary Examiner, Art Unit 1699